Case: 3:19-cv-00234-NBB-RP Doc #: 132-3 Filed: 10/26/20 1 of 4 PageID #: 968




                    Exhibit C
        Case: 3:19-cv-00234-NBB-RP Doc #: 132-3 Filed: 10/26/20 2 of 4 PageID #: 969




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                       PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                      DEFENDANTS



__________________________________________________________
                ZOOM DEPOSITION OF KRISTIE HUFF
__________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                               On August 5, 2020
                                   At 10:00 a.m.




REPORTED BY:        SHARRON F. ALLEN, CSR, RPR
                    CSR NO. 1144
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-3 Filed: 10/26/20 3 of 4 PageID #: 970
                                                                                            6



1                                         EXAMINATION

2    BY MR. WAIDE:

3       Q.      Ma'am, would you state your name for

4    the record, please.

5       A.      Kristie Huff.

6       Q.      Where do you live, Ms. Huff?

7       A.      135 Willow Crest Circle, Brandon,

8    Mississippi.

9       Q.      And by whom are you employed?

10      A.      MHM Health Professionals.

11      Q.      How long have you worked for MHM Health

12   Professionals?

13      A.      Five years.

14      Q.      Does MHM Health Professionals operate

15   or provide medical services for any facility

16   other than the facility in Marshall County?

17      A.      They do.

18      Q.      What other facilities does MHM Health

19   Professionals provide medical services for?

20      A.      Do you need the town or the facility

21   name?

22      Q.      The name of the facility or where --

23   yeah, where it is.                Just something so I'll know

24   what we're talking about.

25      A.      CMCF, Pearl, Mississippi.
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-3 Filed: 10/26/20 4 of 4 PageID #: 971
                                                                                            7



1       Q.      Okay.

2       A.      MSP, Parchman, Mississippi.

3       Q.      I'm sorry.               I didn't hear the last

4    name.

5       A.      MSP, Parchman, Mississippi.

6       Q.      Okay.

7       A.      SMCI, Leakesville, Mississippi.

8    Wilkinson County Correctional in Woodville.

9    Then Marshall.            I can't think of the other one.

10   Is that six?

11      Q.      I was thinking there was -- I was

12   thinking Parchman.                Am I right?                Oh, you said

13   Parchman?

14      A.      That's MSP, Parchman, Mississippi.

15      Q.      Oh, okay.              All right.               I think that's

16   only five.        I think there are six.

17      A.      CMCF, SMCI, Parchman, Leakesville,

18   Wilkinson, Marshall.                  Oh, East Mississippi

19   Correctional in Meridian, Mississippi.

20      Q.      All right.               Are any of those prisons

21   not private prisons, that is, they're prisons

22   operated by the state?

23      A.      Three are private; three are stateside.

24      Q.      All right.               Which ones are the ones

25   that are operated by the state?                              Which ones is
